Case 2:21-cv-05215-CAS-JEM Document 21 Filed 08/04/21 Page 1 of 4 Page ID #:165



  1   JEFFREY DEMAIN (SBN 126715)
  2   jdemain@altber.com
      DANIELLE LEONARD (SBN 218201)
  3   dleonard@altber.com
  4   ALTSHULER BERZON LLP
      177 Post St., Suite 300
  5   San Francisco, CA 94108
  6   Telephone: (415) 421-7151
      Facsimile: (415) 362-8064
  7
      Attorneys for Proposed 501 Claim
  8   Defendants Gabrielle Carteris, David P.
  9   White, Duncan Crabtree-Ireland, Ray
      Rodriguez, John T. McGuire, John Carter
 10   Brown, and Linda Powell
 11
 12
                               UNITED STATES DISTRICT COURT
 13                           CENTRAL DISTRICT OF CALIFORNIA
 14    Francis Fisher,                                   CASE NO.: 2:21-cv-5215-CAS-JEM
 15                                                      PROPOSED 29 U.S.C. §501 CLAIM
             Plaintiff,
 16                                                      DEFENDANTS’ STATEMENT RE:
             v.                                          LACK OF GOOD CAUSE
 17
 18    SAG-AFTRA, et al.,
 19                                                      Judge: The Hon. Christina A. Snyder
             Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                          Proposed 501 Claim Defendants’ Statement Re: Lack of Good Cause
                                            No. 2:21-cv-5215-CAS-JEM
Case 2:21-cv-05215-CAS-JEM Document 21 Filed 08/04/21 Page 2 of 4 Page ID #:166




  1          Pursuant to this Court’s July 28, 2021 Order, the defendants named in Plaintiff
  2   Francis Fisher’s proposed 29 U.S.C. §501 breach of fiduciary duty claim hereby
  3   submit this statement describing their anticipated opposition to Plaintiff’s
  4   forthcoming application to file such a claim.1 The 501 Defendants anticipate
  5   opposing that application on both substantive and procedural grounds, and will
  6   demonstrate that this claim is nothing more than “harassing and vexatious litigation
  7   brought without merit or good faith,” Horner v. Ferron, 362 F.2d 224, 228 (9th Cir.
  8   1966), and would constitute an “unwarranted judicial intrusion in the processes of
  9   union democracy,” Cowger v. Rohrbach, 868 F.2d 1064, 1068 (9th Cir. 1989).
 10          Plaintiff has proposed adding a class claim under Section 501 to remedy what
 11   she perceives as harm to a small subset of SAG-AFTRA members impacted by
 12   certain health benefit and eligibility changes approved by the health plan trustees
 13   (not the union) and that are already the subject of the ERISA claims in Asner v. The
 14   SAG-AFTRA Health Fund, Case No. 2:20-cv-10914-CAS-JEM. Plaintiff’s Section
 15   501 claim centers on alleged conduct and statements by the 501 Defendants with
 16   respect to collective bargaining. For several reasons, Section 501 is simply not a
 17   proper vehicle to challenge the alleged conduct or to remedy the wrongs to union
 18   members that she asserts, even if her allegations were true (which the 501
 19   Defendants deny) and even if she had provided proper notice in her request that
 20   SAG-AFTRA sue these individual 501 Defendants (which she did not). In general,
 21   Plaintiff’s dissatisfaction with the outcome of contract negotiations is an entirely
 22   meritless attempt at a duty of fair representation (DFR) claim (which will be
 23   separately addressed in the forthcoming briefing as well). For purposes of asserting
 24
 25   1
       The Proposed 501 Claim Defendants include the following Screen Actors Guild-American
      Federation of Television and Radio Artists (“SAG-AFTRA”) officers and staff: Gabrielle Carteris,
 26
      David White, Duncan Crabtree-Ireland, Ray Rodriguez, John McGuire, John Carter Brown, and
 27   Linda Powell (“501 Defendants”). The remaining defendants (SAG-AFTRA, Michael Pniewski,
      and David Hartley-Margolin) are not named as proposed defendants in the Section 501 claim.
 28                                                      1
                          Proposed 501 Claim Defendants’ Statement Re: Lack of Good Cause
                                            No. 2:21-cv-5215-CAS-JEM
Case 2:21-cv-05215-CAS-JEM Document 21 Filed 08/04/21 Page 3 of 4 Page ID #:167




  1   the Section 501 claim, Plaintiff links these allegations to alleged member harm
  2   through a long, implausible causal chain: She claims that the 501 Defendants’
  3   conduct and statements resulted in and involved certain collective bargaining terms,
  4   which then resulted in the underfunding of the jointly-administered health fund,
  5   which then resulted in the trustees’ later decisions regarding benefits and eligibility
  6   changes, which then adversely impacted a subset of union members (notably, a
  7   subset that does not even include Plaintiff per her own allegations). However,
  8   Section 501 does not address harms to union members, but requires harm to the
  9   union (in whose place the plaintiff states a representative claim, see §501(b)).
 10   Plaintiff’s allegations involving union communications regarding bargaining
 11   outcomes and the health plan suffer from the same defect and moreover concern
 12   protected speech.
 13         Finally, the proposed Section 501 claim was flawed from the outset, as
 14   Plaintiff failed to name the 501 Defendants in her December 2020 letter requesting
 15   that SAG-AFTRA sue very broad categories of unidentified staff and officials and
 16   challenged the actions of health fund trustees qua trustees rather than as union
 17   officials (Compl. ¶75; Ex. A).
 18         This Court should not permit Section 501 to be misused as an end-run around
 19   the legal standards required by ERISA and the DFR, including the prohibition
 20   against suing individual union officers for DFR violations, 29 U.S.C. §185(b). The
 21   good cause standard exists to prevent meritless claims from interfering with union
 22   representation, and notably, permitting the pursuit of meritless Section 501 claims
 23   would interfere with union representation in a particular way: Unlike most claims
 24   brought against union officers, the union cannot provide, through union counsel or
 25   funding of separate counsel, a defense to the 501 claim once the Court has granted
 26   leave to pursue it, leaving individual officers responsible for their own defense
 27   against patently frivolous claims.
 28                                                      2
                          Proposed 501 Claim Defendants’ Statement Re: Lack of Good Cause
                                            No. 2:21-cv-5215-CAS-JEM
Case 2:21-cv-05215-CAS-JEM Document 21 Filed 08/04/21 Page 4 of 4 Page ID #:168




  1
  2                                          Respectfully submitted,
  3
      Dated: August 4, 2021                  /s/ Danielle Leonard
  4                                             Danielle Leonard
  5
                                               JEFFREY DEMAIN
  6                                            DANIELLE LEONARD
  7                                            Altshuler Berzon LLP

  8                                            Attorneys for Proposed 501 Claim
  9                                            Defendants Gabrielle Carteris, David P.
                                               White, Duncan Crabtree-Ireland, Ray
 10                                            Rodriguez, John T. McGuire, John Carter
 11                                            Brown, and Linda Powell

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                  3
                      Proposed 501 Claim Defendants’ Statement Re: Lack of Good Cause
                                        No. 2:21-cv-5215-CAS-JEM
